DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
Claims 13-20 have been cancelled.  Claims 21-22 have been added.  Claims 1-12, 21-22 are pending.  Claims 1 and 12 have been amended.  Claims 1-12, 21-22 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.
The following new rejection will now apply.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1, 12, 21-22, there is no support in Applicant’s originally filed disclosure for the term “ionic salt”.
In claim 21, there is no support in Applicant’s originally filed disclosure for the underlined limitations in the phrase “wherein the elafibranor metformin ionic salt has a 24-hour solubility of at least 500 µM in a first aqueous buffer solution having a pH of 7.4 and at least 4000 µM in a second aqueous buffer solution having a pH of 8.5”.
In claim 22, there is no support in Applicant’s originally filed disclosure for the underlined limitations in the phrase “wherein the elafibranor metformin ionic salt has a 24-hour solubility of at least 30,000 µM in a solution of propylene glycol and at least 35,000 µM in a solution of propylene glycol 400”.
The examiner notes that a recitation of a single solubility measurement in Table 1 for a given pH and after a given period of time is insufficient to support a range, for example “at least 500 µM” from a single measurement of 504 µM at pH 7.4  after 24 hrs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dartell et al. (EP 2 641 596, of record) in view of Ochoa et al. (WO 2012/148252, of record).
The instant claims are directed to a composition comprising an elafibranor metformin salt.  
Dartell et al. teach a compound of formula I for use in a method for the treatment of liver disorders (claim 1), such as liver fibrosis, liver cirrhosis, fatty liver disease, and non-alcoholic steatohepatitis (claim 11 and paragraph 0048).  Conditions associated with non-alcoholic steatohepatitis are diabetes, obesity, dyslipidemia, and metabolic syndrome (paragraph 0003).  A preferred example is compound 29 (Figure 1), which is also known as elafibranor.  These compounds of formula I can be formulated as “pharmaceutically acceptable” salts, obtained from organic or inorganic bases or acids of compounds of formula I (paragraph 0053).  This compound can be advantageously administered in combination with other therapeutic agents, such as metformin (claim 8 and paragraph 0058) as a pharmaceutical composition (claim 9).  Various excipients or vehicles, such as preservatives, may be added (paragraph 0054).  Various administration routes, such as oral, parenteral, intravenous, and subcutaneous, are taught (paragraph 0056).
However, Dartell et al. fail to specifically disclose the claimed elafibranor metformin salt.  
Ochoa et al. teach combining two active principals into a ionic co-crystal attracted by ionic forces, wherein one active is the diabetic agent, metformin, and the other is the diabetic agent, pioglitazone or 5-[[4-[2-(5-ethyl-2-pyridinyl)ethoxy]benzyl]-2,4-thiazolidinedione, as the contra-ion, further defined as metformin pioglitazonato.  This salt has shown better intrinsic dissolution rates and improved solubility in relation to those of the precursor contra-ions (abstract, and page 2, left col. paragraph 3 of machine translation, claim 6, Figure 2). 

    PNG
    media_image1.png
    127
    362
    media_image1.png
    Greyscale

Ochoa et al. demonstrate that that the diabetic agent pioglitazone comprises poor aqueous solubility as its neutral form, and that the solubility of pioglitazone can be improved when it is prepared as a salt form comprising anionic pioglitazone and cationic metformin, resulting in a neutral composition (abstract, page 68, left col. paragraph 4, Figure 20).

    PNG
    media_image2.png
    408
    757
    media_image2.png
    Greyscale

Regarding the purity of the metformin:pioglitazonato composition is greater than 95%, the isolated ionic-co crystal of cationic metformin with anionic pioglitazone is greater than 95% pure based upon proton and carbon NMR (see Figure 12). 
Ochoa et al. further teaches pharmaceutical formulations comprising the aforementioned metformin pioglitazonato salt as an oral tablet with the excipient hydroxypropylmethylcellulose (page 11 of Translation Table 3, Formula II, claim 11, 14). Ochoa et al. further teach the use of the aforementioned metformin pioglitazonato ionic salt oral tablet for the use of treating diabetes type II (claim 17, page 6, paragraph 3 of translation).

    PNG
    media_image3.png
    154
    348
    media_image3.png
    Greyscale

It is noted that 1) while the cationic metformin of metformin pioglitazonato above comprises the protonated form on the guanidine and not the protonated dimethyl amine as shown in Formula (A), as shown in page 18 of the instant specification above, the proton is delocalized about the metformin scaffold and both protonated forms share are resonance structures, and therefore read on the claimed limitations.
While it is noted that the structure of Figure 2 above is missing the CH3 moiety of the ethyl group appending the pyridinyl ring of pioglitazone, Lara Ochoa and coworkers distinctly teach the salt of pioglitazone with metformin, wherein pioglitazone is the anion and the cationic metformin.
Ochoa et al. also provide a synthetic methodology to arrive at the metformin: pioglitazone salt including 1) deprotonate metformin HCl with sodium methoxide and remove NaCl to yield free-base metformin in methanol, 2) add 1-equivalent of 2,4-thiazolidinedione-comprising framework to the methanol solution to create a suspension, followed by slowly adding isopropanol to further induce a suspension.  3) Filter the suspension, re-dissolve in ethanol and re-crystallize in cold isopropanol to yield the disclosed ionic cocrystal comprising the cationic metformin with an anionic 2,4-thiazolidinedione-comprising motif (page 9 of the machine translation, Figure 2, Figure 11, 12). This is the same synthetic methodology in preparing the claimed metformin salts encompassed within the instant claims (see page 20 of the instant specification).
While Ochoa et al. teach a salt comprising the claimed diabetic agent metformin as a cation in combination with the diabetic agent pioglitazone wherein the diabetic agent comprises an anionic 2,4-thiazolidindione motif, Lara Ochoa and coworkers do not specifically teach the claimed salt of Formula (VI) wherein the diabetic agent metformin is a cation in combination with the 2,4-thiazolidindione comprising diabetic agent rosiglitazone.

    PNG
    media_image4.png
    128
    424
    media_image4.png
    Greyscale
.
Ochoa et al. also teach that metformin is rapidly oxidized by exposure to air, especially if the air contains some moisture, which makes it difficult to develop pharmaceutical compositions, such as tablets or capsules forms.  Currently, metformin is commercially available as the hydrochloride salt.  However, both the base and its hydrochloride salt metformin, have low intestinal absorption in the colon and lower TG.  Furthermore, gastrointestinal side effects associated with therapy of metformin hydrochloride, caused by the acid generated by ionization of salt, often causes gastric disorders for prolonged use.  These are all problems that can invalidate their use, which have caused a great number of studies and inventions to be proposed involving novel salts of metformin that are currently under active development (page 1, left column, last paragraph).  EP 1039890, along with several additional patents and studies, teaches various salt forms of metformin, including those with dicarboxylic acids (page 2, left column, second paragraph).  Potential advantages of these novel metformin salts include physiochemical properties, such as faster times to dissolve and more water solubility, when compared to metformin hydrochloride (page 2, left column, fourth paragraph).  
These new improved novel metformin salts are expected to have greater bioavailability and physiochemical properties that allows a reduction of dosage amounts, which will in turn reduce adverse gastric effects, such as diarrhea, nausea, vomiting, abdominal bloating, flatulence, and anorexia.  In addition, the ionization of the components of the novel metformin salts do not produce the hydrochloride ion, generated by dissolution of metformin salt, which will help to prevent gastric disorders.  In sum, a common medical practice is to prescribe two drugs simultaneously.  In general, the medical strategy is to add an additional drug such that the mechanisms of action are complementary (page 5, last two paragraphs).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine elafibranor and metformin, as taught by Dartell et al., into a salt complex, as taught by Ochoa et al.
A person of ordinary skill in the art would have been motivated to form the salt between elafibranor and metformin because, at the outset, both are individually known to be useful for the same purpose, specifically for treating liver disorders.  Therefore, the skilled artisan would have had a reasonable expectation of success because of the therapeutically additive effect of combining two known active agents into a salt complex to effectively treat liver disease.  Further, according to Ochoa et al., it is known in the art to form a salt between two active agents being used for the same purpose.  Accordingly, one of ordinary skill in the art would have recognized several advantages for forming a salt between elafibranor and metformin, when compared to the therapeutic agents individually.  Several advantages taught above by Ochoa et al. include better intrinsic dissolution rates and improved solubility.  Furthermore, as harmful hydrochloride acid is no longer generated from the ionization of commercially available metformin hydrochloride, due to the contra-ion being replaced with elafibranor, gastrointestinal side effects associated with therapy of metformin hydrochloride, will be prevented.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The Examiner notes that the limitations drawn to treating or preventing illnesses, liver diseases, obesity, etc. are given little patentably weight since the instant claims are drawn to a composition and not methods of use.  	
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.
With regards to the limitations regarding 24-hour solubility under various conditions, it is considered obvious physical properties of the claimed elafibranor metformin salt, taught by the cited prior art references.

Response to Arguments
	Applicant again argues that Darteil describes hundreds of new derivatives corresponding to formula I, including elafibranor, however does not disclose derivatives can be in the form of salts, let alone any particular salt of elafibranor, nor any technical advantages that would be expected from a particular salt of any of the derivatives.
	Applicant’s arguments have been fully considered but found not persuasive for reasons of record.  The reply from previous office actions are repeated below.  Applicant is reminded that the obviousness rejection was not made over the Dartiel reference alone, but in combination with Ochoa, which teaches the claimed salt form.  Further, one of ordinary skill in the art knows that salts, in general, provide increased solubility for compounds that have solubility issues.  Furthermore, Applicant is reminded that the instant claims do not recite any limitation regarding any particular technical advantage one skilled in the art would expect from a salt of any derivative.
In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Ochoa does not, in fact, disclose a metformin ionic salt of pioglitazone because, the illustrated compound is stabilized by hydrogen, rather than ionic, bonding.  Both metformin and pioglitazone are natural bases, which are incapable of forming the ionic bonds that characterize a salt.  The ionic cocrystal in Figure 2 shows an ionic cocrystal instead of an ionic salt, since the two terms are neither synonymous nor functionally interchangeable.  In summary, the combination of two bases stabilized by hydrogen bonds will not form the acid-base combination of metformin (base) and elafibranor (acid) to obtain the claimed ionic salt.
This is not persuasive because Applicant has misunderstood the Ochoa reference by ignoring essential parts of the reference.  First of all, it is very clear that the Ochoa reference teaches in many places that an ionic salt is formed between metformin and pioglitazone, which is attracted by ionic forces.  The fact that some hydrogen bonding contributes to the attraction does not take away that an ionic salt is formed.  Again, it is noted that the salt illustration below, as taught by Ochoa, is analogous to the claimed elafibranor metformin salt.  It is not possible to interpret this description as anything other than an ionic salt.


    PNG
    media_image1.png
    127
    362
    media_image1.png
    Greyscale


Secondly, it is clear from this illustration that pioglitazone is an acid, since it is a proton donor to the metformin base, since it is a proton acceptor.  This is corroborated via another example in Ochoa.  Figure 9 clearly shows that the nitrogen in glimepiride transfers its acid proton to the base metformin.
Lastly, Applicant is reminded that Ochoa provides a synthetic methodology to arrive at the metformin: pioglitazone salt, which is the same synthetic methodology in preparing the claimed elafibranor metformin salt (see page 20 of the instant specification).  It is impossible to arrive at a different result when one takes the same starting materials through the same synthetic methodology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627